Citation Nr: 1047310	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  10-11 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to January 1946.  
The appellant claims benefits as the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The appellant testified before the undersigned Veterans Law Judge 
(VLJ) at a videoconference hearing in October 2010.  The VLJ was 
sitting on Travel Board at the RO in Louisville, Kentucky, and 
the appellant was in the Huntington, West Virginia, RO with her 
representative.

This appeal has been advanced on the Board's docket pursuant to 
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 20.900(c) (2010).


FINDINGS OF FACT

1.  The Veteran died in December 1980.  According to the death 
certificate, the cause of his death was active cardiopulmonary 
arrest with ventricular fibrillation, due to or a consequence of 
severe mitral stenosis, aortic stenosis and insufficiency, and 
congestive heart failure.

2.  At the time of his death, the Veteran was service connected 
for chronic prostatitis and urethritis, with a noncompensable 
disability evaluation.

3.  No competent evidence has been submitted or identified to 
demonstrate that the Veteran's death was related to his military 
service or to any service-connected disability.


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or 
disease incurred in or aggravated by active military service, nor 
is there a basis for a presumption that his cause of death was so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1113, 1310 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303(a), 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and her 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In January 2008 VA sent the appellant a letter informing her of 
the types of evidence needed to substantiate her claim and its 
duty to assist her in substantiating her claim under the VCAA.  
The letter informed the appellant that VA would assist her in 
obtaining evidence necessary to support her claim, such as 
medical records, employment records, or records from other 
Federal agencies.  She was advised that it is her responsibility 
to provide or identify, and furnish authorization where necessary 
for the RO to obtain, any supportive evidence pertinent to her 
claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer 
required, the appellant was also asked to submit pertinent 
evidence and/or information in her possession to the RO.

The Board finds that the content of the letter provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the April 2008 rating decision and January 
2010 SOC explained the basis for the RO's action, and the SOC 
provided her with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and associated 
with the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of her claims, and to respond to 
VA notices.

In the context of a claim for dependency and indemnity 
compensation based upon service connection for the cause of a 
Veteran's death, VCAA notice must include (1) a statement of the 
conditions, if any, for which the Veteran was service connected 
at the time of his death; (2) an explanation of the evidence and 
information required to substantiate such a claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate the claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  Although there are 
particularized notice obligations with respect to a claim for 
dependency and indemnity compensation (DIC), there is no 
preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a section 
5103(a)-compliant notice.  The Board finds that in the present 
case the requirements of the VCAA notice under the Hupp decision 
were fulfilled in the January 2008 letter to the appellant.

In addition to the foregoing harmless-error analysis, to whatever 
extent the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present decision.  
Since the claim for service connection is being denied, no 
effective date will be assigned, so there can be no possibility 
of any prejudice to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the appellant.  The Court of 
Appeals for Veteran Claims has held that such remands are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2010); 38 
C.F.R. § 3.303 (2010), a Veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including cardiovascular disease 
and endocarditis (which covers valvular heart disease), when 
manifested to a compensable degree within the initial post-
service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by acceptable 
lay or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during that 
time.  Id.

In order for service connection for the cause of the Veteran's 
death to be granted, it must be shown that a service-connected 
disability caused the death, or substantially or materially 
contributed to cause death.  A service-connected disability is 
one that was incurred in or aggravated by active service, one 
that may be presumed to have been incurred during such service, 
or one that was proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.312.  When it is determined 
that a Veteran's death was service connected, his surviving 
spouse is generally entitled to DIC.  See 38 U.S.C.A. § 101.

The death of a Veteran will be considered as having been due to a 
service-connected disability when such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The service-connected disability will be considered the principal 
(primary) cause of death when such disability, either singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related thereto.  
38 C.F.R. § 3.312(b).  The service-connected disability will be 
considered a contributory cause of death when it contributed so 
substantially or materially to death that it combined to cause 
death, or aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects 
of a service connected disability must have made the decedent 
materially less capable of resisting the fatal disease or must 
have had a material influence in accelerating death.  See Lathan 
v. Brown, 7 Vet. App. 359 (1995).

There are primary causes of death which by their very nature are 
so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such cases, 
there is for consideration whether there may be a reasonable 
basis for holding that a service-connected condition was of such 
severity as to have a material influence in accelerating death.  
In such a situation, however, it would not generally be 
reasonable to hold that a service connected disability 
accelerated death unless such condition affected a vital organ 
and was of itself of a progressive or debilitating nature.  38 
C.F.R. § 3.312(c)(3), (4).

In this case, the appellant contends that some event or illness 
in service caused or led to her husband's death.  The Veteran's 
death certificate states that he died on December [redacted], 1980, at 
the age of 61, from active cardiopulmonary arrest with 
ventricular fibrillation, due to or a consequence of severe 
mitral stenosis, aortic stenosis and insufficiency, and 
congestive heart failure.  No autopsy was performed.  At the time 
of his death, he had service connection in effect for chronic 
prostatitis, urethritis, which was assigned a 0 percent 
disability evaluation.

The Veteran's DD Form 214 shows that his military occupational 
specialty was "able seaman".  His Army of the United States 
Separation Qualification Record, WD AGO Form 100, summarized his 
activities in service as follows:

Performed Duties as seaman with the 12th Coast 
Artillery aboard a mine planter.  Handled ropes, 
lines, and housers [probably should be "hawsers"] 
when docking or anchoring a ship.  Filled fuel and 
water tanks.  Operated and assisted in maintaining 
deck machinery such as booms, capstons [probably 
should be "capstans"], winches, lifeboat davits, 
and ramps.  Steered ship under supervision according 
to compass bearing and rules of navigation.  Served 6 
months in Panama.

A review of the Veteran's service treatment records (STRs) shows 
that in January 1945 he was hospitalized for swelling in his 
hands, and for hives.  He said he had never had anything like 
that in the past.  He was diagnosed with angioneurotic edema, 
hands, feet, severe, cause undetermined, and urticaria, moderate 
severity, arms, legs, and face, cause undetermined.  The STRs do 
not show any findings or complaints referable to cardiac 
abnormality. 

The Veteran underwent a VA examination in August 1947 which 
indicated that he had started to have trouble with his heart 
while aboard the mine planter Sylvester sometime after January 
1943.  At the examination, the Veteran's heart was found to not 
be enlarged, and there was percussion dullness in the fifth left 
intercostal space 9 cm from the midsternal line.  The point of 
maximum impulse was felt inside the nipple line, rhythm was 
regular, and there were no murmurs, thrills, or adventitious 
sounds.  The lung bases were clear, the liver was not palpable 
and there was no ankle edema.  Following exercise, which 
consisted of 15 hops on each foot, no murmurs or thrills were 
elicited at the apex of the heart.  There was no clubbing or 
cyanosis of dyspnea at rest.  The bronchial arteries presented 
visible pulsations, and the radial arteries failed to present 
tortuosity or arteriosclerotic changes.  The examiner's 
impression was that there was no evidence of heart disease.  In 
addition, chest X-rays from August 1947 VA treatment were normal.  
The Veteran was found not to be service connected for heart 
disease in an August 1947 rating decision.

The appellant wrote in her March 2009 Notice of Disagreement 
(NOD) that it is known that ventricular fibrillation is caused by 
an increase of adrenaline, and that one of the sources could be 
benzene.  She indicated that during his active service the 
Veteran was exposed to fuel that contained benzene, which shares 
similar compound nomenclature with adrenaline, and that this 
exposure was a factor in his health and premature death.

A VA physician, Dr. S.J.S., reviewed the Veteran's records in 
November 2009 and opined that there is less than a 50/50 
probability that his death was caused by, or a result of, 
exposure to fuels and chemicals.  The physician reported that the 
Veteran had been known to have heart valve disease which was 
described as severe, along with congestive heart failure, which 
he noted is a well known cause of malignant cardiac arrythmias 
like ventricular fibrillation.  Dr. S further noted that he was 
unable to locate information implicating exposure to benzene or 
other fuels as a commonly known cause of heart valve disease, 
congestive heart failure, or ventricular fibrillation.  The 
reviewer expressed the opinion that it is more likely that the 
Veteran's  heart disease was related to other disease processes 
as opposed to fuel exposure.  Dr. S noted that there is no 
evidence in the STRs or the records from the immediate post-
service period indicating that the Veteran suffered heart disease 
secondary to fuel exposure.  In addition, he noted that the 
evaluation of the heart during service showed no heart disease 
process present.  

Dr. S searched the literature pertaining to heart valve disease 
and found that there are three primary causes of valvular aortic 
stenosis: a congenitally bicuspid valve with superimposed 
calcification (unicuspid or bicuspid), degenerative calcific 
disease of a trileaflet valve, and rheumatic valve disease (the 
latter much less common in developed countries).  As for 
rheumatic heart disease, Dr. S noted that in the great majority 
of cases, mitral stenosis has resulted from rheumatic involvement 
of the mitral valve, although only 50 to 70 percent of patients 
reported a history of rheumatic fever.  In a surgical pathology 
series of 452 patients with mitral stenosis seen at the Mayo 
Clinic, 99 percent had post-inflammatory disease that was 
presumed to be rheumatic in origin. In another report of 1051 
consecutive patients who presented for surgical correction of 
mitral stenosis, the etiology was rheumatic in 77 percent and 
might have been higher if not for the 15 percent of cases in 
which the etiology was not classified.  Infective endocarditis 
and mitral annular calcification accounted for 3.3 and 2.7 
percent of cases, respectively.  Other etiologies such as 
congenital malformation, systemic lupus erythematosus, carcinoid 
heart disease, endomyocardial fibrosis, and rheumatoid arthritis 
were implicated in less than 1percent of cases. 



The appellant testified at her October 2010 hearing that the 
Veteran had no post-service exposure to benzene at the dairy 
where he worked, or otherwise.  It was also noted that he had 
suffered from anemia, which was manifested by swelling of the 
hands, feet, and face.  

On the date of the Travel Board hearing, the appellant and her 
representative submitted, with waiver of RO consideration, 
additional statements to the effect that benzene can lead to 
anemia by affecting the blood, and that reduction in other 
components of the blood can cause excessive bleeding.  They also 
noted that ventricular fibrillation is caused by an increase in 
adrenaline, and reiterated the contention made in the NOD that 
benzene has a similar compound nomenclature.  The appellant 
stated (correctly) that the Veteran's Separation Qualification 
Record shows that his duties as a seaman aboard a mine planter 
included filling fuel tanks.  Furthermore, her submission made 
the scientific assertion that half the benzene which a person 
inhales passes through the lining of the lungs and enters the 
bloodstream, and that it can also enter through the skin.  
However, the evidence submitted by and on behalf of the appellant 
does not contain any competent medical opinion which addresses 
the specific case of the Veteran, and which relates the 
particular causes of his death to the fact that he handled an 
unknown quantity of ship's fuel during service.  Furthermore, the 
VA medical reviewer, who is competent to render such an opinion, 
opined after reviewing the claims file that it is not at least as 
likely as not that the Veteran's death was caused by, or a result 
of, exposure to fuels and chemicals in service.

We recognize the sincerity of the arguments advanced by the 
appellant to the effect that the cause of the Veteran's death was 
service connected.  However, the resolution of issues that 
involve medical knowledge, such as the diagnosis of a disability 
and the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the appellant's lay statements may be 
competent to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay observation.  
38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).  However, in the present case the appellant has 
not demonstrated that she is competent to state that the 
Veteran's death was due to exposure to benzene. 

Service connection may not be based on a resort to speculation or 
mere possibility.  38 C.F.R. § 3.102.  See, e.g., Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 
"may" also implies "may or may not" and is too speculative to 
establish medical nexus).  Moreover, generic medical research or 
treatise evidence is simply "too general and inconclusive" to 
make a causal link more than speculative in nature, or to 
outweigh the lack of specific supportive medical evidence 
directly pertinent to the claimant.  Mattern v. West, 12 Vet. 
App. 222, 229 (1999).  Thus, with all due respect for the obvious 
sincerity of the appellant, the Board must note that she has not 
submitted competent medical evidence to support her theory that 
the disabilities which caused the Veteran's death in 1980 were 
related to his service from 1942 to 1946.  

Although we are sympathetic with the appellant's loss of her 
husband, we find a lack of competent evidence to warrant a 
favorable decision.  The preponderance of the evidence is against 
the appellant's claim of entitlement to service connection for 
the cause of the Veteran's death. 


ORDER

Entitlement to service connection for cause of death is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


